PER CURIAM.
The assignments of error have been reviewed and found to be without merit. With respect to assignments of error numbers four and five, it is specifically noted that the photographs introduced at trial as S-3, S-4, S-5 and S-6 have been made a part of the record before this Court. However, after having viewed the photographs and considered their possible prejudicial effect on the jury, the Court has concluded that the assignments lack merit.
Defendant’s conviction and sentence are affirmed.